                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA



     IVY BROWN, et al.,

                          Plaintiffs,

                          v.                             Civil Action No. 10-2250 (ESH)

     DISTRICT OF COLUMBIA,

                          Defendant.




                          MEMORANDUM OPINION AND ORDER

         Before the Court is the District of Columbia Housing Authority’s Motion to Quash

Subpoena and Subpoena Duces Tecum and [for an] Award of Fees and Costs, ECF No. 315,

and plaintiffs’ Cross-Motion to Enforce, ECF No. 319. For the reasons stated herein, the

motion to quash is denied and the cross-motion to enforce is granted.

         The subpoena at issue seeks deposition testimony from a Rule 30(b)(6) designee from

the District of Columbia Housing Authority (“DCHA”) and related documents concerning

DCHA’s public housing program and its Housing Choice Voucher Program. DCHA seeks to

quash the subpoena on both procedural and substantive grounds and seeks sanctions against

plaintiffs’ counsel.

I.       PROCEDURAL ARGUMENTS

         DCHA argues that the subpoena should be quashed because it was not properly served on

opposing counsel, it was served without a witness fee, and it was improperly addressed to the

“Custodian of Records,” although it sought to depose a Rule 30(b)(6) designee. (DCHA Mot. at

3-4.) For the reasons set forth by plaintiffs in their cross-motion to enforce (Pls.’ Cross-Motion
at 8-9), the Court finds DCHA’s procedural objections to be without merit.

II.    SUBSTANTIVE ARGUMENTS

       DCHA also argues that the subpoena should be quashed because it is unduly

burdensome, seeks documents that are irrelevant and not likely to lead to admissible evidence,

and may require the disclosure of confidential information. (DCHA Mot. at 4-5.) The Court

disagrees. First, DCHA offers nothing but conclusory statements to support its claim of undue

burden. Plaintiffs have also delineated the scope of information they are seeking with respect to

DCHA’s wheelchair-accessible public housing inventory and “Special Purpose” housing

vouchers (see Pls.’ Cross-Mot. at 3-4 (citing Pls.’ Ex. 6)). Second, the information plaintiffs

seek is relevant. DCHA witnesses testified in the first trial in this case, and the District of

Columbia has indicated that its potential witnesses in the second trial include “[r]epresentatives

from the District of Columbia Housing Authority (DCHA), potentially including but not limited

to Carolyn Punter (Director of the Housing Choice Voucher Program, DCHA),” who will

testify “concerning the issues raised at trial in November of 2016 by DCHA witnesses.”

(District of Columbia’s Supp. Interrogatory Resp., Feb. 11, 2020 (Pls.’ Ex. 9).) In addition, as

this Court and the D.C. Circuit have noted, the availability of wheelchair-accessible housing,

whether in the public housing program or the HCVP program, is critical to the issues raised by

this litigation. Finally, the subpoena does not seek any confidential information. (See Pls.’

Cross-Mot. at 6 (citing Pls.’ Ex. 2).)

III.   SANCTIONS

       As DCHA’s objections to plaintiffs’ subpoena are meritless, there is no basis for

imposing sanctions on plaintiffs’ counsel.

       Accordingly, it is hereby
          ORDERED that DCHA’s Motion to Quash Subpoena and Subpoena Duces Tecum and

[for an] Award of Fees and Costs, ECF No. 315, is DENIED; it is further

          ORDERED that plaintiffs’ Cross-Motion to Enforce, ECF No. 319, is GRANTED; it is

further

          ORDERED that, on or before March 23, 2020, DCHA shall designate a Rule 30(b)(6)

deponent(s) on Matters for Examination Nos. 1-8 identified in the subpoena served by Plaintiffs

on DCHA on February 14, 2020 (Pl. Ex. 6 to plaintiffs’ cross-motion to enforce) (“February 14

Subpoena”); it is further

          ORDERED that, on or before March 23, 2020, DCHA shall produce documents in

response to Documents to Be Produced Nos. 1 and 2 as they relate to Matters for Examination

Nos. 1-2, 5-6, and 8, as set forth in the February 14 Subpoena; and it is further

          ORDERED that, on a mutually convenient date prior to the close of discovery on April

8, 2020, DCHA’s designee(s) will testify at a deposition pursuant to Rule 30(b)(6), as noticed

by plaintiffs in the February 14 Subpoena.




                                                      _______________________
                                                      ELLEN S. HUVELLE
                                                      United States District Judge

Date: March 16, 2020
